Citation Nr: 0530934	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  01-02 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of April 2000 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in 
Montgomery, Alabama.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held in June 2005.  


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was last 
denied by the RO in an April 1996 rating action.  The veteran 
was notified of this action, but did not appeal.  

2.  Since the April 1996 decision denying service connection 
for a psychiatric disorder, the additional evidence presented 
had not been previously considered, is not cumulative, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The preponderance of the evidence shows that the veteran 
does not have an acquired psychiatric disorder, but suffers 
from a personality disorder. 


CONCLUSIONS OF LAW

1.  Evidence received to reopen the claim of entitlement to 
service connection for an acquired psychiatric disorder is 
new and material, and the claim is reopened. 38 U.S.C.A. §§ 
5100 et. seq., 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

2.  A psychiatric disorder was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim seeking to reopen a 
previously denied claim for entitlement to service connection 
for a psychiatric disability was received in March 2000.  
After denying the veteran's claim in April 2000, the RO 
provided initial notice of the provisions of the VCAA in a 
July 2004 letter.  In this letter, the veteran was told of 
the requirements to establish service connection for a 
psychiatric disorder, of the reasons for the denial of his 
claim, of his and VA's respective duties, and he was asked to 
provide information in his possession relevant to the claim.  
The duty to assist letter and the supplemental statement of 
the case issued in May 2004 specifically notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency, including service department, 
Social Security, and other federal agencies.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  Service medical records were previously obtained and 
associated with the claims folder.  Furthermore, VA medical 
records were obtained and associated with the claims folder.  
The veteran also provided testimony about his condition in 
hearings held before a Hearing Officer in July 2001 and 
before this Veterans Law Judge in June 2005.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  The evidence of record includes examination reports, 
and the most recent examination report of December 2003 
provides a current assessment of the veteran's condition 
based not only on examination of the veteran, but also on 
review of the records.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108. 38 U.S.C.A. § 
5103A(f) (West 2002).

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant regarding claims to 
reopen. 38 C.F.R. §§ 3.156(a), 3.159(c).  However, the 
regulatory provisions affecting the adjudication of claims to 
reopen a finally decided claim are applicable only to claims 
received on or after August 29, 2001. Because the veteran's 
request to reopen the previously denied claim for service 
connection for a psychiatric disorder was received prior to 
that, those regulatory provisions do not apply.

II.  New and Material Evidence

The veteran's claim seeking entitlement to service connection 
for a psychiatric disorder was most recently denied by the RO 
in an April 1996 decision.  The RO found that evidence 
submitted in conjunction with his claim was not new and 
material evidence to reopen a previously denied claim.  The 
veteran did not appeal this denial and it became final.  
However, the previously denied claim may be reopened by 
submission of new and material evidence, and if so reopened, 
the claim will be reviewed on a de novo basis. 38 U.S.C.A. §§ 
5108, 7105; Evans v. Brown, 9 Vet.App. 27 (1996); Manio v. 
Derwinski, 1 Vet.App. 140 (1991).  In considering whether 
there is "new and material evidence" under this standard, all 
evidence submitted since the last time that the claim was 
finally disallowed on any basis must be considered. Evans.  
Moreover, whether a claim is reopened is a jurisdictional 
matter, and the Board must independently address that issue, 
regardless of the actions of the RO. Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

The appellant's request to reopen his claim was received in 
March 2000.  When determining whether the evidence is new and 
material, VA must determine whether new and material evidence 
has been presented under 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002& Supp. 
2005); and if the claim is reopened, VA must determine 
whether VA's duty to assist has been fulfilled.  See Elkins 
v. West, 12 Vet. App. 209 (1999).  Specifically, under 38 
C.F.R. § 3.156(a) (effective prior to August 29, 2001), new 
and material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim. 38 
C.F.R. § 3.156(a).  However, as previously pointed out, these 
regulations are effective prospectively for claim filed on or 
after August 29, 2001, and are therefore not applicable in 
this case as the appellant's claim to reopen the previously 
denied decision was received in March 2000.

Evidence of record at the time of the April 1996 rating 
decision included a July 1972 entrance examination showing no 
evidence of preexisting psychiatric problems.  Service 
medical records revealed that he was hospitalized overseas in 
May 1973 with complaints that included being under some sort 
of "trip," after he took LSD.  Hospital records from May 
through June 1973 reveal that he had threatened harm to 
himself or others prior to being hospitalized, and had been 
given medication and returned to his unit, but later was 
hospitalized after taking the LSD.  

During this hospital stay he complained at length about being 
in the military and expressed grandiose ideas about his 
destiny and a preoccupation with Germans.  He claimed to have 
enlisted in the military while high on LSD.  There were also 
issues with gender identity/latent homosexuality revealed 
during this hospital stay, with a history given of childhood 
sexual abuse by a male relative.  After nine days of 
treatment, he was placed on Mellaril and told to report back 
to his unit each afternoon for work, but he consistently 
failed to do so, giving excuses for not doing so.  On the 
21st day of treatment he asked to be locked up due to fears 
of harming himself or others and he was locked in a room for 
2 days.  The discharge diagnosis was borderline schizophrenic 
predisposition, premorbid personality, impairment unknown.  A 
stressor included the masculine image of the military.  He 
was found to not be improved on discharge and was transferred 
to the United States a few days later.  

A June 1973 separation examination yielded normal psychiatric 
findings and noted a history of drug abuse said by the 
veteran to have been present before and during the service.  
He was found to not be drug dependent nor currently an opiate 
abuser.  

He was hospitalized again in July 1973, where it was revealed 
that during his prior hospital stay from May to June 1973, he 
had been recommended for a Chapter 13 but grew impatient with 
the slow pace of the paperwork and told someone he was going 
to cut his wrists.  He admitted that he had not been 
suicidal, but wanted to get out of the military.  The July 
1973 hospital record revealed that the veteran had taken a 
variety of drugs, including IV heroin, mescaline and 
marijuana, in addition to LSD.  At no time during this 
hospitalization did he manifest any psychotic behavior and 
was taken off all medications.  He was noted to manifest 
manipulative behavior and tended to agitate psychotic 
patients and played some of the sickest patients off the 
staff.  He appeared to be very bitter towards the military 
and took out his frustrations on the hospital staff.  At the 
time of his discharge from the hospital in July 1973, he 
showed no signs of being suicidal, homicidal or psychotic.  
The discharge diagnoses was emotionally unstable personality, 
chronic, severe, manifested by drug abuse, manipulative 
behavior, inability to function in a structured environment.  
This was viewed as existing prior to service.  

Post service medical records before the RO in April 1996 
include records showing treatment for psychiatric complaints, 
with differential diagnoses made throughout the years.  These 
included an April 1974 VA examination, which noted a history 
of drug abuse and personality defect in the service and 
recommended further psychiatric examination be conducted.  
Also before the RO was a November 1989 psychiatry report, in 
which the veteran gave a history of treatment for psychiatric 
illness in the service when he had an onset of psychosis, 
although it was unclear to what extent drug abuse contributed 
to the illness.  After obtaining a history and examining the 
veteran, the treating psychiatrist diagnosed the veteran with 
schizoaffective disorder, rule out organic affective 
disorder.  

Based on the above evidence, the RO in a February 1990 rating 
decision denied entitlement to service connection for a 
psychiatric disorder on a de novo basis.  The veteran did not 
appeal this decision.  

The RO subsequently denied reopening the veteran's claims for 
service connection for a psychiatric disorder in unappealed 
rating decisions dated in February 1990 and April 1990.  The 
veteran did perfect an appeal of an August 1992 rating 
decision that denied reopening this claim, however he 
withdrew his appeal in a written statement received by the RO 
in February 1993.  Among the evidence considered by the RO in 
these prior final denials, as well as the most recent prior 
final denial of April 1996, were private medical records from 
August 1975 showing treatment for various psychiatric 
complaints, diagnosed on discharge as schizophrenia.  Private 
medical records from September 1988 to December 1989 showed 
treatment for psychiatric problems, with differential 
diagnoses.  He was seen in September 1988 for complaints of 
stress and marital conflict and was diagnosed with adjustment 
disorder with mixed emotional features, both depressed and 
anxious mood and personality disorder, dependant.  The 
records from October 1989 reveal that his complaints included 
a change in color perception and some visual and possible 
tactile hallucinations and had some loose associations.  The 
October 1989 records gave a diagnosis of schizophrenia, 
residual type, in the prodromal phase, and by December 1989 
the diagnosis was revised to schizophrenia in partial 
remission.  

Diagnoses of schizophrenia were repeatedly given in private 
and VA records from 1990 to 1992 that were before the RO in 
April 1996.  A June 1992 private psychological evaluation 
however, assessed the veteran with a schizotypal personality 
disorder.  Private treatment records from 1995 revealed that 
the veteran was admitted in April 1995 for psychiatric 
complaints after separating from his wife and was having 
thoughts of harming his mother who he now lived with.  He was 
diagnosed with delusional disorder paranoid type, by history, 
adjustment disorder with mixed emotional features and urges 
to harm himself and others and schizotypal personality 
disorder by history.  He remained hospitalized until May 1995 
and was discharged with the following diagnoses: paranoid 
personality disorder, mixed personality disorder and family 
conflict.

Evidence received after the RO's April 1996 decision includes 
the report of an August 1997 VA examination which revealed 
the veteran's complaints of depression and occasional 
suicidal ideations.  He also described troubles in 
relationships and communication problems with others.  He 
generally denied current auditory or visual hallucinations 
although every so often he thought he heard someone call his 
name.  He gave a past history of visual hallucinations, and 
reported some delusional material.  Most prominently, he 
reported ideas of reference.  Although he reported 
persecutory ideas, they were apparently confirmed by real 
incidents such as his car being broken into.  He reported the 
occasional belief that others know what he was thinking and 
in the past reported delusions of receiving special messages 
including through the television.  Mental status examination 
revealed him to be casually groomed and he conversed readily 
with the examiner.  Eye contact was good and there was no 
particular anxiety or dysphoria noted throughout the 
examination.  His mood was euthymic and affect was 
appropriate to content.  His thought processes were logical 
and tight with no loosening of associations or confusion 
noted.  There was no gross impairment to memory and he was 
oriented times three.  There were no current hallucinations 
noted.  Some ideas of reference were noted.  He denied 
suicidal or homicidal thought.  The diagnosis in the August 
1997 VA examination was personality disorder, not otherwise 
specified.  

VA treatment records from 1999 to 2000 reveal that the 
veteran was seen in December 1999 with a history given of 
three psychiatric hospitalizations with the first two in the 
service and the last one in 1995.  The veteran had been told 
he had chronic paranoid schizophrenia (CPS).  The veteran 
gave a history of being sexually abused at age 8 and of 
having abused drugs in the military.  The treating physician 
questioned the diagnosis of CPS and suggested that the 
veteran had depression and personality issues perhaps related 
to childhood sexual abuse.  March 2000 treatment notes 
revealed complaints not only of childhood abuse, but also of 
having been abused physically in the military and of having 
been threatened with rape by other soldiers.  He also gave a 
history of having been hospitalized in the service following 
LSD use.  He now complained of delusions of thinking he was a 
lawyer and described mood shifts with occasional suicidal 
thoughts, although his history was not of a bipolar.  The 
diagnosis in March 2000 was of chronic paranoid 
schizophrenia.  

Treatment records in July 2000 show a change in diagnosis to 
history of psychotic disorder, and provisional diagnosis of 
bipolar type I, based on the veteran's past psychiatric 
history, described as different cycles of depression and 
mania in his life, with history of being grandiose and 
psychotic when manic and delusional and psychotic with 
auditory hallucinations when depressed.  The physician in 
July 2000 opined that, given the veteran's current level of 
functioning, social interactions and history, it was unlikely 
he carried a schizophrenic diagnosis, but fit nicely into a 
diagnosis of bipolar disorder who becomes psychotic at both 
extremes.  Treatment records from August through October 1990 
repeatedly gave a diagnosis of bipolar disorder.  

VA treatment records from December 2000 through January 2001 
revealed that the veteran underwent psychological testing.  
MMPI testing was invalid due to his amplification of symptoms 
and MCMI-III testing revealed a marked tendency to over 
report symptoms, with a number of clinical and Personality 
Disorder scale elevations shown.  

A March 2001 psychological examination based on interview of 
the veteran and review of the test results yielded findings 
that the veteran's symptoms did not appear to meet the 
criteria for bipolar disorder or schizophrenia.  It was noted 
that he had atypical symptom presentation, including symptoms 
more common with neurological disorders.  The veteran gave a 
history not only of childhood sexual abuse but also of being 
verbally threatened with sexual abuse by other male service 
members during the service, who threatened him by saying "we 
are going to make you our little girl." He also described 
being threatened to be forced to perform oral sex on another 
patient one time when he was in the medical center during the 
service.  The examiner stated that the earlier incident of 
childhood abuse met criteria "A" for PTSD but the in 
service incidents of threats did not, although they may have 
exacerbated a pre existing condition.  The veteran endorsed 
complaints such as panic attacks since 1988, current symptoms 
of depression and some psychotic symptomatology such as ideas 
of reference and odd perceptual experiences.  He also 
admitted to drinking heavily, but denied current drug use.  
Some discrepancy between his report of past psychiatric 
diagnoses and the actual medical evidence was noted, as was 
the fact that the veteran was seeking compensation for his 
claimed psychiatric disorder.  The diagnostic impressions 
rendered were Axis I:  Major depressive disorder, moderate, 
panic disorder without agoraphobia, alcohol abuse.  Axis II: 
Schizotypal personality disorder.  

The veteran testified at a RO hearing in July 2001 regarding 
his psychiatric condition and submitted evidence, including a 
lay statement from his father.  The lay statement, dated in 
January 2001 stated that the veteran had never been diagnosed 
or hospitalized with any mental illness or personality 
disorder prior to service.  Also submitted was a medical 
statement dated in June 1995 indicating that the veteran had 
a diagnosis of delusional disorder, paranoid type and 
schizotypal personality disorder, with a history of psychotic 
break during the service and continuation of deterioration of 
mental function ever since.  The veteran's hearing testimony 
stated that he was told by his current physician at the VA 
hospital that it was possible that his current symptoms could 
be service connected.  He testified that the physician 
reviewed his records prior to making that statement.  He 
testified that he received treatment at the VA in New Orleans 
for his condition.  

Additional private records from 1988 were received by the RO 
in November 2001.  These records reflect that he began 
treatment in August 1988 for complaints of suicidal thoughts 
and rage and threats of violence towards his ex wife and 
others following an unfavorable court decision regarding 
child support.  He initially was diagnosed with Axis I 
adjustment disorder with mixed disturbance of conduct and 
emotions, rule out schizophrenia with a previous diagnosis of 
schizophrenia noted.  Axis II diagnosis was borderline 
personality disorder with antisocial and narcissistic 
personality traits.  Another August 1988 report noted the 
diagnosis of adjustment disorder with mixed disturbance of 
emotions and borderline personality, but this examiner viewed 
the veteran as a schizophrenic in remission and with many 
antisocial personality traits.  

An April 2003 letter from a private physician, Dr. R., stated 
that he examined the veteran's service medical records and VA 
records from Montgomery, Alabama summarizing the veteran's 
current condition.  Based on review of these records, Dr. R. 
stated that it was at least as likely as not that the 
veteran's psychiatric condition had its onset in service.  

The report of a December 2003 VA medical examination revealed 
that the examiner reviewed the claims file and examined the 
veteran prior to forming an opinion as to the nature and 
etiology of the veteran's psychiatric disorder.  Review of 
the claims file showed an extensive and comprehensive 
psychological evaluation done in 2001.  A review of the 
claims file did not yield the conclusion of the presence of 
schizoaffective disorder or schizophrenia or the symptoms 
recorded across time diagnosed as schizophrenia.  

Mental status examination revealed the veteran's hair to 
appear to be unwashed and he was in need of a shave.  He wore 
a wedding ring, despite stating that he and his wife had been 
separated over a year.  He was alert and occasionally smiled 
and spoke spontaneously.  There were no unusual tics, tremors 
or gestures noted.  His responses to questions indicated 
displacement of blame and feelings of injustices committed 
against him.  There were no indications of the presence of 
delusions, ideas of reference, phobias, homicidal or suicidal 
thoughts, feeling or plans.  Hallucinations were denied and 
affect was within normal range.  He had to manage his 
irritability and did this well.  The irritation was a result 
of having to comply with the structure of the exam.  He had 
written down his complaints, but was asked to follow the 
interviewer's format by responding to questions.  He complied 
with this structure.  His speech showed logical thinking and 
normal flow of ideas.  Interruption of thought, difficulties 
maintaining focus, tangential thinking, superficial 
understanding, derailment, flight of ideas, preservation were 
not present.  His remote and recent memory was intact.  
Attention and concentration abilities were good.  His 
judgement and insight were poor.  

The veteran's subjective complaints included not being able 
to hold down a job, being separated from his wife and having 
financial troubles.  He stated that he was haunted by his 
experiences in the service and so angry at the treatment 
received by some individuals that he could kill them without 
remorse.  He stated that he did not appreciate being 
threatened with rape by a NCO or verbally threatened with 
violence by a drill instructor.  He also complained of being 
screamed at by a cook when he asked to go to sick call during 
an allergy attack, and instead was ordered to finish his 
shift.  He stated that he did not appreciate being coerced 
into gambling by his drill instructor who he alleged stole 
his money by cheating.  He also complained that a drunk 
"CEO" threw him around his room.  

A history of employment problems was discussed, as was the 
history of his psychiatric hospitalizations with the first in 
1972, the second in the 1980's and the third in 1995.  He 
also discussed problems with his paranoia leading to the 
separation with his wife.  He claimed to be taking some 
medication for his self described paranoia and had attended 
anger management classes.  He stated that he was better able 
to deal with his feelings of paranoia and anger with the 
classes and medication and denied ever being physically 
violent when angry.  He denied current recreational drug use.  

A review of the claims file and observation of the veteran's 
current functioning and self reports indicated that the 
veteran has a personality disorder.  No psychosis was 
currently present or had been present in the past.  The 
veteran had a poor ability to modulate affect.  Sometimes his 
thinking was affected by emotion.  He had an inflated sense 
of self worth and high aspirations, but was unable to achieve 
these due to poorly developed ability to respond adaptively 
to common daily life and normal human interactions.  His 
coping skills were poor and he tended to decompensate under 
stress.  Poor coping is considered part of and a 
manifestation of the personality disorder.  

The diagnoses rendered in the December 2003 VA examination 
was Axis I: No diagnoses.  Axis II, Antisocial personality 
disorder with some narcissistic features.  Features of 
schizophrenia or schizoaffective disorders were not present 
and have not been present based on review of the claims file.  
Regarding the question of whether it was at least as likely 
as not that the veteran's inservice drug and character 
disorder were related to his current medical condition, the 
examiner stated that the veteran's character disorder that 
was present in the military was currently present and that he 
did not have a diagnosis of any significant psychiatric 
disorder such as schizophrenia or schizoaffective disorder.  

A February 2004 VA outpatient note revealed that the veteran 
had been treated for complaints of depression most recently 
in October 2003.  He denied audio or visual hallucinations, 
his mood was pleasant and stable, and he denied depression.  
The Axis I diagnosis was depressive disorder; Axis II 
diagnosis was deferred.  

The veteran testified at his June 2005 Travel Board hearing 
that he was first treated for psychiatric problems in service 
in 1973.  He testified that he had turned himself in on a 
drug amnesty program because he was using drugs as a means of 
survival in the unit.  He described shortly after entering 
the service, he was threatened by a group of fellow soldiers 
when a senior NCO said "we're going to make you our little 
girl."  He also testified that after he entered the medical 
center for treatment, he was accosted by a fellow patient in 
the shower who threatened to make him perform a sexual act.  
He also testified about other perceived abuses received in 
the service including being yelled at and denied sick call 
while on KP and being forced to work underneath the mess hall 
for punishment.  He testified that after his discharge from 
the service, he received treatment for psychiatric problems 
in 1975 and again in the 1990's and described having a 
psychotic break in the 1990's.  He testified that he still 
suffers from paranoia, believing that others were talking 
about him.  He testified that he sometimes hears voices.  The 
veteran testified about receiving treatment from Dr. R., his 
family doctor.  His representative pointed out that there was 
an opinion from Dr. R. who stated that it was as likely as 
not that the veteran has a psychiatric disorder related to 
service, but conceded that Dr. R. was not a psychiatrist.  

The evidence received since the April 1996 RO denial includes 
new and material evidence for the purpose of reopening this 
claim.  Specifically, the April 2003 letter by Dr. R. 
contains an opinion based upon review of the records, that 
the veteran has a psychiatric disorder and links this current 
psychiatric disorder to service.  This evidence bears 
directly and substantially upon the specific matter under 
consideration.  This evidence therefore constitutes new and 
material evidence under 38 C.F.R. § 3.156(a), and the claim 
is reopened.

II.   Service Connection

Having determined that new and material evidence has been 
submitted to reopen this claim, the Board now turns to 
whether service connected is warranted for a psychiatric 
disorder.  The veteran is in no way prejudiced as the RO 
clearly reopened the claim for a merits review.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service. See 
38 U.S.C.A. § 1131 (West 2002& Supp. 2005); 38 C.F.R. § 3.303 
(2005).  To establish service connection for a disability, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service insurgence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. See 38 
C.F.R. § 3.303(b) (2005). Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2005).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted. See 38 U.S.C.A. § 5107 (2002 & West 
2005); 38 C.F.R. § 3.102 (2005).  However, if the 
preponderance of the evidence is against the claim, the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The veteran's service records do show treatment for 
psychiatric complaints, which initially were diagnosed in 
June 1973 as borderline schizophrenic predisposition, 
premorbid personality, impairment unknown.  The records from 
the first hospitalization between May and June 1973 showed 
the veteran's complaints to include delusional thought and 
threats of self harm.  

However, subsequent service medical records from July 1973 
reflect findings that suggested the veteran may have been 
exaggerating symptoms in an attempt to get out of the 
military.  He had admitted that he was not actually suicidal, 
but was hoping to speed the paperwork to get discharged from 
the service.  At no time during the June 1973 hospitalization 
did he manifest any psychotic behavior and was taken off all 
medications.  He was noted to manifest manipulative behavior 
and at the time of his discharge from the hospital in July 
1973, he showed no signs of being suicidal, homicidal or 
psychotic.  The discharge diagnoses was emotionally unstable 
personality, chronic, severe, manifested by drug abuse, 
manipulative behavior, inability to function in a structured 
environment.  

Thereafter, the next evidence of psychiatric complaints is 
not shown until August 1975 when he diagnosed with 
schizophrenia, more than two years after his July 1973 
discharge from service.  Thereafter the treatment records 
revealed differential diagnoses for the veteran's psychiatric 
complaints, diagnosed as schizophrenia at different times 
during 1988 and other times was assessed with adjustment 
disorder and  borderline personality disorder with antisocial 
and narcissistic personality traits.  Records from 1989 
likewise show differential diagnoses of schizophrenia and 
schizoaffective disorder.  

Diagnoses of schizophrenia were repeatedly given in private 
and VA records from 1990 to 1992, although a June 1992 
private psychological evaluation assessed the veteran with a 
schizotypal personality disorder.  In the mid 1990's the 
diagnoses changed again, with paranoid personality disorder, 
mixed personality disorder and family conflict being 
diagnosed in May 1995.  However, after a VA examination was 
conducted in August 1997, the diagnosis was personality 
disorder, not otherwise specified, with no evidence of a 
schizophrenia or other psychiatric disorder shown on 
examination.  Records from 1999 and 2000 continued to show 
various diagnoses, with a diagnosis in March 2000 of chronic 
paranoid schizophrenia and a change in diagnosis to history 
of psychotic disorder, and provisional diagnosis of bipolar 
type shown in July 2000. 

A March 2001 psychological examination based on interview of 
the veteran and review of the test results yielded findings 
that the veteran's symptoms did not appear to meet the 
criteria for bipolar disorder or schizophrenia.  This 
examination suggested the possibility of a pre service PTSD 
stressor, but no such stressor from service and the diagnoses 
were as follows, Axis I:  Major depressive disorder, 
moderate, panic disorder without agoraphobia, alcohol abuse.  
Axis II: Schizotypal personality disorder.

Among these records showing differential diagnoses, there 
were no clear opinions linking the veteran's claimed disorder 
to service.  Such a link is not shown until the April 2003 
opinion from Dr. R. who stated that the veteran's psychiatric 
condition, which he failed to diagnose, was as likely as not 
service related.  

The December 2003 VA examination, which included examination 
of the veteran and review of the claims file, to include the 
above history of differential diagnoses, clarified the 
appropriate diagnosis of the veteran's claimed psychiatric 
condition.  This examination stated with certainty that the 
veteran suffers from Antisocial personality disorder with 
some narcissistic features.  No Axis I diagnosis was made and 
the examiner stated that features of schizophrenia or 
schizoaffective disorder were not present and had never been 
present.  The veteran was said to not suffer from any 
significant psychiatric disorder.  

The findings of this examination, conducted by a VA 
psychiatrist who, based on review of the entire record and 
interview with the veteran, determined his disability to 
solely be due to a personality disorder, outweighs the 
opinion from the veteran's family physician, Dr. R., who is 
not shown to be a psychiatrist and who did not even provide a 
diagnosis of the claimed psychiatric disorder.  

In view of the foregoing, the Board finds that service 
connection is not warranted for the veteran's claimed 
psychiatric disorder, which has been shown by the 
preponderance of the evidence to be a personality disorder.  
Personality disorders are deemed to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection. See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2004); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.  

As the veteran's personality disorder is not a disability, 
service connection is not warranted.  




ORDER

As new and material evidence has been received, the claim for 
service connection for an acquired psychiatric disorder is 
reopened.

Entitlement to service connection for an acquired psychiatric 
disorder is denied.  




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


